     Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 1 of 63
                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                    IN THE UNITED STATES DISTRICT COURT                     June 19, 2020
                     FOR THE SOUTHERN DISTRICT OF TEXAS                  David J. Bradley, Clerk
                              HOUSTON DIVISION

JOHN HECK, Individually                   §
and On Behalf if All Others               §
Similarly Situated,                        §
                                           §
      Lead Plaintiff,                      §
                                           §
v.                                         §   CIVIL ACTION NO. H-19-1337
                                           §
ORION GROUP HOLDINGS, INC.,                §
MARK R. STAUFFER,                          §
CHRISTOPHER J. DEALMEIDA,                  §
and ROBERT L. TABB,                        §
                                           §
      Defendants.                          §


                       MEMORANDUM OPINION AND ORDER

      This action is brought against Orion Group Holdings,                        Inc.

("Orion"),     Orion's      Chief    Executive    Officer   ("CEO"),      Mark        R.

Stauffer ("Stauffer"),            Orion's former Chief Financial            Officer

("CFO"),     Christopher      J.    DeAlmeida    ("DeAlmeida"),   and       Orion's

current CFO, Robert L. Tabb ("Tabb"), for alleged violations of

§§   l0(b)    and   20(a)    of     the   Securities   Exchange   Act     of      1934

("Exchange Act"), 15 U.S.C. §§ 78j (b) and 78t(a), and Rule l0b-5

promulgated thereunder, 17 C.F.R. § 240.l0b-5, during a proposed

class period beginning on March 13, 2018, and ending on March 26,

2019. 1    Pending before the court are Defendants' Motion to Dismiss



      Amended Class Action Complaint for Violations of the Federal
       1

Securities Laws ("ACAC"), Docket Entry No. 23, pp. 2-4 !! 1-19.
Page numbers for docket entries in the record refer to the
pagination inserted at the top of the page by the court's
electronic filing system.
   Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 2 of 63



Amended Complaint or in the Alternative, Motion for More Definite

Statement ("Defendant's Motion to Dismiss") (Docket Entry No. 24),

and Plaintiffs' Opposition to Defendants' Motion to Dismiss Amended

Complaint or in the Alternative Motion for More Definite Statement

("Plaintiffs' Opposition" and "Plaintiff's Request to Amend")

(Docket Entry No. 26), in which plaintiff argues that "the Court
should deny Defendants' Motion.          Alternatively, if the Court grants
any portion of the Motion, Plaintiff respectfully requests leave to

amend."2       Also   before    the    court       are   Defendants'    Reply    to

Plaintiff's Opposition to Their Motion to Dismiss ("Defendants'
Reply") (Docket       Entry No.       31),   and Plaintiff's         Sur-Reply in
Response to Defendants' Reply in Support of Defendants' Motion to

Dismiss Amended Complaint or in the Alternative, Motion for More

Definite Statement ("Plaintiff's Sur-Reply") (Docket Entry No. 32).

For the reasons stated below, the Defendants' Motion to Dismiss

will be granted, and Plaintiff's Request to Amend will be denied.



                I. Procedural History and Alleged Facts

     John Heck ("Heck") initiated this action on April 11, 2019, by

filing a Class Action Complaint for Violations of the Federal
Securities     Laws   (Docket     Entry      No.    1)   asserting     claims   for
violations of §l0(b) and §20(a) of the Exchange Act and Rule l0b-5
promulgated thereunder.         On July 15, 2019, the court signed an


     2
         Plaintiff's Opposition, Docket Entry No. 26, p. 31.
                                         2
   Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 3 of 63



Order (Docket Entry No. 15) granting the Motion of John Heck for

Appointment as Lead Plaintiff and Approval of Counsel (Docket Entry

No. 7).              Pursuant to the July 15, 2019, Order Heck was appointed

Lead Plaintiff, Glancy Prongay & Murray LLP was appointed as Lead

Counsel for the class, and Kendall Law Group, PLLC was appointed as

Liaison Counsel for the class.                On November 4, 2019, Lead Plaintiff

filed the ACAC (Docket Entry No. 23).

        The ACAC alleges that Orion is a speciality construction

company with two segments, marine and concrete, operating in the

United States,             Canada,     and the Caribbean Basin,                      that Orion's

"marine segment services include marine transportation facility

construction,             marine     pipeline              construction,       and   dredging   of

waterways, channels, and ports,               11
                                                   3
                                                       and that " [ the Company's concrete

segment provides turnkey concrete construction services across the

light            commercial,   structural,                 and   other       associated   business

areas.      11
                 4
                     The ACAC alleges that Orion is "incorporated under the

laws of Delaware with its principal executive offices located in

Houston, Texas[, and that its] common stock trades on the New York

Stock Exchange ('NYSE') .             11
                                        5
                                            The ACAC alleges that Stauffer served

as Orion's CEO "at all relevant times,                              11
                                                                         6
                                                                             DeAlmeida served as



        3
            ACAC, Docket Entry No. 23, p. 2 � 2.
        4
            Id.
        5
            Id. at 4 � 16.
        6
            Id. � 1 7.

                                                       3
   Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 4 of 63



Orion's CFO from February 2014 until his resignation on November 2,

2018, 7 and that Tabb "is the CFO of the Company, having previously

served as interim CFO since November 2, 2018." 8         The ACAC alleges

that

       [d]efendants Stauffer, DeAlmeida, and Tabb, (collectively
       the "Individual Defendants"), because of their positions
       with the Company, possessed the power and authority to
       control the contents of the Company's reports to the
       SEC[, i.e., the Securities Exchange Commission], press
       releases and presentations to securities analysts, money
       and portfolio managers and institutional investors, i.e.,
       the market. The Indivictual Defendants were provided with
       copies of the Company's reports and press releases
       alleged herein to be misleading prior to, or shortly
       after, their issuance and had the ability and opportunity
       to prevent their issuance or cause them to be corrected.
       Because of their positions and access to material non­
       public information available to them, the Indivictual
       Defendants knew that the adverse facts specified herein
       had not been disclosed to, and were being concealed from,
       the public, and that the positive representations which
       were being made were then materially false and/or
       misleading. The Individual Defendants are liable for the
       false statements pleaded herein. 9

       The ACAC alleges that "[t]he Class Period begins on March 13,

2018. On that day, the Company filed its annual report on Form 10-

K for the period ended December 31, 2017 ( 'the 2017 10-K'). 1110          The

ACAC alleges that the 2017 10-K contained statements about Orion's

goodwill, allowance for doubtful accounts, debt service, internal



       7
           Id. � 18, and 2 � 3.
       8
           Id. at 4 � 19.
       9
           Id. at 4-5 � 20.
       10
            Id. at 5 � 22.

                                     4
   Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 5 of 63



controls over financial reporting             ("ICFR") ,   and certifications

signed pursuant to the Sarbanes-Oxley Act of 2002 ("SOX") . 11             The

ACAC alleges that

     [t]he above statements identified in <JI<JI 22-27 [of the
     ACAC] were materially false and/or misleading, and failed
     to disclose material adverse facts about the Company's
     business, operations, and prospects.        Specifically,
     contrary to Defendants' representations, among others,
     that: (1) Orion's goodwill was not impaired; (2) there
     existed no doubtful accounts that required the recording
     of an allowance; (3) the Company was in compliance with
     all financial covenants and expected to meet its future
     internal liquidity and working capital needs; ( 4) its
     estimates on construction projects and reserves on
     certain customer disputed accounts receivable [] were
     reasonable; and (5) Orion disclosed any material changes
     to the Company's internal control over financial
     reporting as well as any fraud, the accounts of former
     Orion employees - as well as the Company's subsequent
     admissions - demonstrate the false and misleading nature
     of Defendants' statements, and that Defendants made such
     statements with scienter. 12

     The ACAC alleges that two confidential witnesses, both former

employees who left Orion in March 2018, have provided information
supporting the allegations of falsity regarding Orion's 2017 10-K. 13

Based on information provided by the confidential witnesses, the
ACAC asserts that

     [d]efendants failed to disclose to investors: (1) that
     the Company had overstated goodwill in certain periods;
     (2) that the Company had overstated accounts receivable
     in certain periods; (3) that the Company lacked effective
     internal control over financial reporting, including over


     11
          Id. at 5-11   <JI<JI   22-27.
     12
          Id. at 11 <JI 28.
     13   Id. at 11-14 <JI<JI 29-36.
                                          5
   Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 6 of 63



     goodwill impairment testing and allowance for doubtful
     accounts; (4) that, as a result, the required adjustments
     would materially impact the Company's financial results;
     and (5) that, as a result of the foregoing, Defendants'
     positive statements about the Company's business,
     operations, and prospects were materially misleading
     and/or lacked a reasonable basis.14

     The ACAC alleges that on May 3, 2018, "the Company issued a

press release announcing the Company's financial results for the
first quarter of 2018,"15 which quoted Stauffer as stating that

     [d]uring the first quarter, we had solid execution with
     continued strong market drivers.           While weather
     patterns impacted production in our Concrete segment, our
     Marine segment experienced solid execution. Overall, we
     remain pleased with the end market drivers across our
     business, and continue to expect 2018 will see
     improvements over 2017. 16
The ACAC alleges that in a Research Update dated May 3, 2018,

Stonegate Capital Markets ("Stonegate") stated that "Orion reported
good results in Q1F18,"17 and that "[o]n May 4, 2018, the Company

filed its quarterly report on Form 10-Q with the SEC for the period

ended March 31, 2018,"18 which in pertinent part stated

     [a]t March 31, 2018, goodwill totaled $69.5 million, of
     which $33.8 million relates to the marine segment and
     $35.7 million relates to the concrete segment.




     14Id. at 14           <:II   37.
     15 Id.   <:II   38.
     16Id.
     17   Id. at 15        <:II   41.
     1sid. at 14-15                <:!I   39.
                                                6
   Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 7 of 63



          [G]oodwill is reviewed at a reporting unit level
    for impairment annually as of October 31st or whenever
    circumstances arise that indicate a possible impairment
    might exist.    Test of impairment requires a two-step
    process to be performed to analyze whether or not
    goodwill has been impaired. The first step of this test,
    used to identify potential impairment, compares the
    estimated fair value of a reporting unit with its
    carrying amount.      The second step, if necessary,
    quantifies the impairment.   No indicators of goodwill
    impairment were identified during the three months ended
    March 31, 2018. 19

The ACAC alleges that

    the Company's Form 10-Q filed with the SEC on May 4,
    2018[,) also contained signed certifications pursuant to
    the SOX by the Individual Defendants stating that the
    financial information contained in the Form 10-Q was
    accurate and disclosed any material changes to the
    Company's internal control over financial reporting as
    well as "[a]ny fraud, whether or not material, that
    involves management or other employees who have a
    significant role in the registrant's internal control
    over financial reporting. " 20

     The ACAC alleges that the statements from Orion's May 3, 2018,

press release,       Stonegate's May 3, 2018,      Research Update, and

Orion's May 4, 2018, Form 10-Q,

    identified in <JI<[ 38-40 were materially false and/or
    misleading, and failed to disclose material adverse facts
    about the Company's business, operations, and prospects.
    Specifically, as stated more fully within <JI<[ 28-37, 60,
    65-66, contrary to Defendants' representations, the
    accounts of former Orion employees - as well as the
    Company's subsequent admissions - demonstrate the false
    and misleading nature of Defendants' statements, and that
    Defendants made such statements with scienter. 21


    19
          Id. ( emphasis in original) .
     20
          Id. at 15 <JI 40.
    21
          Id. at 16 <JI 42.
                                      7
   Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 8 of 63



     The ACAC alleges that "[o]n August 2, 2018, Orion issued a

press release announcing the Company's financial results for the

second quarter of 2018,"22 and that "Orion held a conference call

to discuss the Company's results for the second quarter of 2018."23

The ACAC alleges that both the press release and the conference

call contained statements describing an amendment to Orion's credit

facility.24 The ACAC alleges that "[o]n August 3, 2018, the Company

filed its quarterly report on Form 10-Q with the SEC for the period

ended June 30, 2018,"25 which in pertinent part stated

     [a]t June 30, 2018, goodwill totaled $69.5 million, of
     which $33.8 million relates to the marine segment and
     $35.7 million relates to the concrete segment.
           [G]oodwill is reviewed at a reporting unit level
     for impairment annually as of October 31st or whenever
     circumstances arise that indicate a possible impairment
     might exist.    Test of impairment requires a two-step
     process to be performed to analyze whether or not
     goodwill has been impaired. The first step of this test,
     used to identify potential impairment, compares the
     estimated fair value of a reporting unit with its
     carrying amount.      The second step, if necessary,
     quantifies the impairment. No indicators of goodwill
     impairment were identified during the three months ended
     June 30, 2018. 26

The ACAC alleges that



     22Id. '1I 43.
     23Id. at 17 '1I 44.
     24 Id. at 16-17   '11'11   43-44.
     2srd. at 18 '1I 45.
     26Id. (emphasis in original).

                                         8
   Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 9 of 63



     the Company's Form 10-Q filed with the SEC on August 3,
     2018[,] also contained signed certifications pursuant to
     the SOX by the Individual Defendants stating that the
     financial information contained in the Form 10-Q was
     accurate and disclosed any material changes to the
     Company's internal control over financial reporting as
     well as "[a]ny fraud, whether or not material, that
     involves management or other employees who have a
     significant role in the registrant's internal control
     over financial reporting. " 27

     The ACAC alleges that in a Research Updated dated August 3,

2018, Stonegate stated that Orion reported "[s]o1id Q2F18 resu1ts,"

"[a]ggregate     trends 1ook positive,"             "[m]anagement positive   on

segment performance," and "guidance increased. " 28

     The ACAC alleges that the statements from Orion's August 2,

2018, press release and conference call, Stonegate's August 3,

2018, Research Update, and Orion's August 3, 2018, Form 10-Q,

     identified in <JI<JI 43-46 were materially false and/or
     misleading, and failed to disclose material adverse facts
     about the Company's business, operations, and prospects.
     Specifically, as stated more fully within <JI<JI 28-37, 60,
     65-66,  contrary to Defendants' representations, the
     accounts of former Orion employees - as well as the
     Company's subsequent admissions - demonstrate the false
     and misleading nature of Defendants' statements, and that
     Defendants made such statements with scienter. 29

     The ACAC alleges that "[t]he truth began to emerge on October

18, 2018, when the Company announced that it expected a significant

revenue shortfall for third quarter 2018 due to production delays



     27
          Id. at 18   <JI   46.
     28
          Id. at 18-19       <JI   47 (emphasis in original).
     29
          Id. at 19   <JI   48.

                                             9
  Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 10 of 63




and that it may perform an interim goodwill impairment test."30 The

ACAC alleges that on October 18, 2018, Orion issued a press release

and held a conference call discussing Orion's preliminary financial

results for the third quarter of 2018,31 and "[t]he same day, the

Company announced that CFO DeAlmeida had resigned."32

     The ACAC alleges that in a Research Updated dated October 18,

2018, Stonegate stated that

     [t]his morning, Orion preannounced its 3QF18 with weaker
     than expected results.       While management remains
     confident in its long-term strategy, unforeseen customer
     project delays, new project award delays, and negative
     weather impacts caused Orion to lower expectations for
     Q3Fl8.   Additionally, the Company announced its CFO,
     Chris DeAleimda, is leaving Orion on November 2 to pursue
     another opportunity. 33

Stonegate also stated that "Orion promoted its VP of Finance,

Mr. Robert Tabb, as interim CFO."34

     The ACAC alleges that "[o]n this news, the Company's share

price fell $0. 68, or over 10%, to close at $ 6. 11 per share on

October 18, 2018, on unusually heavy trading volume."35



     30 Id. at 20   <]I   49.
     31Id. at 20-21       <]{<]I   49 (press release) and 51 (conference call).
     32Id. at 20    <]I   50.
     33Id. at 22    <]I   52.
     34Id.
     3sid. at 23    <]I   53.

                                            10
   Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 11 of 63



     The ACAC alleges that "[o]n November 1, 2018, Orion issued a

press release announcing the Company's financial results for the

third quarter of 2018,"36 "Orion held a conference call to discuss

the Company's financial results for the third quarter of 2018,"37

and Stonegate issued a Research Update stating, inter alia, that

Orion's "[bl acklog and bids look positive," "[m] anagement continues

to look long-term," and Orion updated its guidance by dropping "its

Fl8 EBITDA guidance to a range of 'upper 20's to low 30's'.            Prior

guidance was $45M to $50M, which included lx gains.            We adjusted

our model to updated guidance."38

     The ACAC alleges that "[o]n November 2, 2018, the Company

filed its quarterly report on Form 10-Q with the SEC for the period

ended September 30, 2018, in which it reported $125.1 million

revenue, $6.36 million net loss, $69.48 million goodwill, and

$81.18 million accounts receivable."39        The ACAC alleges that

     as to goodwill impairment testing, the report stated, in
     relevant part:

     During the three months ended September 30, 2018, the
     Company identified potential indicators of impairment of
     goodwill for both its marine and concrete reporting
     units, including operating losses within each segment and
     adjusted forecasted earnings for the full fiscal year.
     As such, the Company performed a qualitative assessment


     36Id. at 23         CJ{   54.
     37Id. at 26         CJ{   55.
     38Id.   CJ{   56.
     39Id. at 28         CJ{   57.

                                     11
  Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 12 of 63



     and certain sensitivity analysis to determine whether it
     was more likely than not that goodwill was impaired.
    After evaluating all events, circumstances and factors
    which could affect the significant inputs used to
    determine fair value, the Company determined it was not
    more likely than not that an impairment existed at either
    reporting unit.     The Company did not progress to
    subsequent steps of impairment testing and plans to
    perform its annual impairment testing as of October 31. 40

The ACAC alleges that Orion's

    Form 10-Q filed with the SEC on November 2, 2018 also
    contained signed certifications pursuant to the SOX by
    the Individual Defendants stating that the financial
    information contained in the Form 10-Q was accurate and
    disclosed any material changes to the Company's internal
    control over financial reporting. 41
     The ACAC alleges that the statements from Orion's October 18,

2018, press release and conference call, November 1, 2018, press

release and conference call, and November 2, 2018, Form 10-Q,

    identified in 11 49, 51, 54-55, and 57-58 were materially
    false and/or misleading, and failed to disclose material
    adverse facts about the Company's business, operations,
    and prospects. Specifically, as stated more fully within
    11   28-37,   60,   65-66,   contrary    to   Defendants'
    representations, the accounts of former Orion employees
       as well as the Company's subsequent admissions
    demonstrate the false and misleading nature of
    Defendants' statements, and that Defendants made such
    statements with scienter. 42

     The ACAC alleges that "[o]n March 18,            2019,   the Company

revealed that it would be unable to timely file its annual report
due to 'extended evaluations of goodwill impairment testing and

     40
          Ict. ( emphasis in original) .
     41   Id. at 28 1 58.
     42
          Id. at 19 1 48.
                                      12
   Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 13 of 63



income tax adjustments, among other things,' and that it expected

to report a net loss." 43         The ACAC alleges that

     [i]n a Form 12b-25 Notification of Late Filing filed with
     the SEC, the Company stated, in relevant part:



     The Company expects that a significant change in results
     of operations from the corresponding period for the last
     fiscal year will be reflected in its financial
     statements. The Company expects to report an operating
     loss and net loss for the year ended December 31, 2018.
     These expected results are significantly lower than the
     operating income and net income reported in the prior
     fiscal year, primarily due to: (1) the impairment of
     goodwill during the year ended December 31, 2018, as a
     result   of   a  decline   in   market   capitalization,
     (2) unfavorable changes in our estimates on construction
     projects in both the marine and concrete segments, and
      (3) taking a reserve on certain customer disputed
     accounts receivable [].44

     The ACAC alleges that "[o]n this news, the Company's share

price fell $0.52, or over 12%, to close at $3.72 per share on March

18, 2019, on unusually heavy trading volume." 45

     The ACAC alleges that

     [o]n March 26, 2019, the Company reported $94.4 million
     net loss for the fourth quarter 2018 due to certain non­
     cash charges, including a $69.5 million goodwill
     impairment charge.   In a press release announcing the
     fourth quarter and full year 2018 financial results, the
     Company stated in relevant part:




     43
          Id. at 28   <JI   60.


     45
          Id. at 29   <JI   61.

                                        13
Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 14 of 63


  Fourth Quarter Highlights

  ■     Contract revenues were $99.2 million for the fourth
        quarter of 2018 compared to $162.2 million for the
        fourth quarter of 2017. Revenues were impacted by
        continued negative weather patterns in Texas, as
        well as adjustments of estimates on certain
        projects.
  ■     Operating loss was $104.8 million compared to
        operating income of $10.8 million for the fourth
        quarter of 2017.
  ■     Net loss was $94.4 million ($3.32       diluted loss per
        share) for the fourth quarter of        2018 compared to
        net income of $9.5 million (§0.34       diluted earnings
        per share) for the fourth quarter       of 2017.
  ■     The fourth quarter 2018 operating loss and net loss
        included non-cash charges totaling $96.5 million
        ($2.65 per diluted share) related to the impairment
        of goodwill ($69.5 million), customer-driven cost
        overruns on certain projects ($22.8 million), and
        reserve on disputed accounts receivable ($4.3
        million). .



  "We remain focused on the operational transformation
  underway throughout our Company, which we believe will
  become increasingly evident as 2019 progresses," stated
  Mark Stauffer, Orion Group Holding's President and Chief
  Executive Officer. "Our reported results for the fourth
  quarter were impacted by shifts in the timing of the
  commencement of several Marine projects, as well as
  weather-related delays for our concrete operations as a
  result of heavy rains and disruptive weather patterns
  throughout our key Texas markets. These were issues that
  began in the third quarter of 2018 and, unfortunately,
  they persisted through the final. months of the year,
  which we indicated were a risk when we reported our third
  quarter results in November.    Additionally, our fourth
  quarter results included non-cash charges for the
  impairment of goodwill, as well as a write-down of
  revenues as a result of losses in our Marine segment
  resulting from cost overruns on certain projects created
  by customer schedules, customer delays, and other
  customer impacts to production. We are seeking recovery
  through change orders for these cost overruns, however we
  cannot assure recovery at this time.

                                  14
   Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 15 of 63


                                         * * *

        •        Contract revenues were $99.2 million, a decrease of
                 38.8%, as compared to $162.2 million. The decrease
                 is primarily attributable to a $22.8 million charge
                 related to customer-driven cost overruns on certain
                 projects in the Marine segment, coupled with the
                 impact of continued rainy weather patterns in Texas
                 in the Concrete segment.
        •        Gross   (loss) profit was $ (20.9)    million, as
                 compared to $27.8 million.    Gross (loss) profit
                 margin was (21.0) %, as compared to 17.1%.     The
                 decrease reflects the aforementioned decline in
                 contract revenues, along with a $22.8 million
                 charge related to customer-driven cost overruns on
                 certain projects in the Marine segment and a $4.3
                 million non-cash charge for reserves on disputed
                 accounts receivables.



        •        Operating loss was $104.8 million as compare to
                 operating income of $10.8 million. The operating
                 loss in the fourth quarter of 2018 reflects the
                 aforementioned contract adjustments of       $22.8
                 million, the goodwill impairment charge of $69.5
                 million, and the $4.3 million non-cash charge for
                 reserves on disputed accounts receivables.46

        The ACAC alleges that " [ o] n this news, the Company's share

price fell $0.22, or nearly 7%, to close at $2.97 per share on

March 26, 2019, on unusually heavy trading volume." 47

        The ACAC alleges that on March 26, 2019, Stonegate issued a

Research Update stating, inter alia, that Orion's "Q4F18 results

miss expectations,"              and "[m] anagement continues to look long-

term.   u48




        46
             Id. at 29-31 <JI 62 (emphasis in original) .
        47
             Id. at 31 <JI 63.
        48
             Id. at 31-32 <JI 64.

                                          15
  Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 16 of 63




    The ACAC alleges that

    [o]n March 27, 2019, the Company filed its Form 10-K for
    the fiscal year ended December 31, 2018 ("2018 10-K").
    Within the 2018 10-K, the Company stated the following:

    During the year-ended December 31, 2018, we recognized
    unfavorable changes in our estimates on two construction
    projects in our Marine Segment.      These changes were
    caused by prolonged weather delays, unforeseen access and
    other client-imposed restrictions that impacted our
    productivity. The result of these changes in estimates
    is reflected as a decrease in revenue of $22.8 million in
    the consolidated statement of operations for the year­
    ended December 31, 2018[,] and included in billings in
    excess of costs and estimated earnings on uncompleted
    contracts. 49

The ACAC also alleges that

    [t]he Company's 2018 10-K also stated the following:

    Contract revenue is derived from the original contract
    price as modified by agreed-upon change orders and
    estimates of variable consideration related to incentive
    fees and change orders or claims for which price has not
    yet been agreed by the customer. The Company estimates
    variable consideration based on the most likely amount to
    which it expects to be entitled. Variable consideration
    is included in the estimated transaction price to the
    extent it is probable that a significant reversal of
    cumulative recognized revenue will not occur.      As of
    December 31, 2018, approximately $1.1 million of claims
    against customers has been recognized and is reflected on
    the Company's Consolidated Balance Sheet under "Costs and
    estimated earnings in excess of billings on uncompleted
    contracts."   The Company believes collection of these
    claims is probable, although the full amount of the
    recorded claims may not be collected. 50




     49
          Id. at 32   <JI   65.
     50
          Id. at 32-33       <JI   66.

                                         16
   Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 17 of 63



                   II. Defendants' Motion to Dismiss

       Defendants argue that the ACAC should be dismissed pursuant to

Federal Rule of Civil Procedure 12(b)(6) because Lead Plaintiff has

failed to satisfy the pleading requirements for stating either a

primary claim under § lO(b) of the Exchange Act and Rule lOb-5

promulgated thereunder, or a secondary claim for control person

liability under § 20(a) of the Exchange Act. 51           Defendants argue

that    Lead   Plaintiff   has   failed   to   allege   facts   capable     of

establishing (1) that they made an actionable misrepresentation

either by making a false statement or by failing to state a fact

needed to prevent a statement from being misleading; (2) that they

made any actionable misrepresentation with scienter; or (3) that

any actionable misrepresentation caused the loss for which the

plaintiff class seeks relief. 52      Defendants argue that plaintiffs'

control-person claims under§ 20(a) asserted against the Individual

Defendants, Stauffer, DeAlmeida, and Tabb, fail because plaintiffs

have failed to state a primary claim for securities fraud under

§10(b) or Rule lOb-5.53


      Defendants' Motion to Dismiss, Docket Entry No. 24. See also
       51

Defendants' Reply, Docket Entry No. 31, p. 6.

      Id. at 12-21 ("The [ACAC] 's Allegations do not Support
       52

Scienter"), 21-22 ("The [ACAC] Does Not Specify How the Statements
are False"), and 25-26 ("The [ACAC]        Does Not Plead Loss
Causation"). See also Defendants' Reply, Docket Entry No. 31.
      Defendants' Motion to Dismiss, Docket Entry No. 24, p. 31
       53

n. 8 ("Because the Amended Complaint fails to allege a primary
                                                  (continued...)

                                     17
     Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 18 of 63



A.     Standards of Review

       1.    Federal Rule of Civil Procedure 12 (b) ( 6)

       Defendants' motion to dismiss is governed by Federal Rule of

Civil Procedure 12(b)(6).            A Rule 12(b)(6) motion tests the formal

sufficiency of the pleadings and is "appropriate when a defendant

attacks     the   complaint       because     it   fails   to    state   a   legally

cognizable claim."          Ramming v. United States, 281 F.3d 158, 161

(5th Cir. 2001), cert. denied sub nom. Cloud v. United States, 122

S. Ct. 2665 (2002).         The court must accept the factual allegations

of the complaint as true, view them in a light most favorable to

the    plaintiff,     and     draw    all     reasonable     inferences      in   the

plaintiff's favor.          Id.   To defeat defendants' motion to dismiss

Lead Plaintiff must plead "enough facts to state a claim to relief

that is plausible on its face."               Bell Atlantic Coro. v. Twombly,

127 S. Ct. 1955, 1974 (2007).               "A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the

misconduct alleged."          Ashcroft v. Igbal, 129 S. Ct. 1937,                 1949

(2009) (citing Twombly, 127 S. Ct. at 1965).                    "Where a complaint

pleads facts that are             'merely consistent with' a defendant's

liability, it 'stops short of the line between possibility and

plausibility of entitlement to relief.'"               Id.


       ( ••• continued)
       53

violation of Section l0(b), the claim for control-person liability
under Section 20(a) necessarily fails.").

                                         18
   Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 19 of 63



     When considering a motion to dismiss courts generally are

limited to the complaint and its proper attachments.              Dorsey v.

Portfo 1 io Eguities,    Inc., 540 F.3d 333, 338 (5th Cir. 2008 ).

Courts may, however, also "rely on 'documents incorporated into the

complaint by reference, and matters of which a court may take

judicial notice.'"       Id. (quoting Tellabs, Inc. v. Makor Issues &

Rights, Ltd., 127 S. Ct. 2499, 2509 (2007)).          In securities cases

courts    may    take judicial    notice   of   the   contents   of   public

disclosure documents that are required by law to be filed with the

SEC and are actually filed with the SEC, with the caveat that these

documents may be considered only for the purpose of determining the

statements they contain;         not for proving the truth of their

contents.       Lovelace v. Software Spectrum Inc., 78 F.3d 1015, 1018

& n.1 (5th Cir. 1996)(citing and adopting holding and rationale

stated in Kramer v. Time Warner, Inc., 937 F.2d 767, 774 (2d Cir.

1991)).


     2.     Federal Securities Law
     Section l0(b) of the Exchange Act makes it unlawful

     [t]o use or employ, in connection with the purchase or
     sale of any security . . . any manipulative or deceptive
     device or contrivance in contravention of such rules and
     regulations as the [SEC] may prescribe as necessary or
     appropriate in the public interest or for the protection
     of investors.
15 U.S.C. § 78j(b).      Rule l0b-5 makes it



                                     19
  Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 20 of 63



    unlawful for any person, directly or indirectly, by the
    use of any means or instrumentality of interstate
    commerce, or of the mails or of any facility of any
    national securities exchange,

     (a) To employ any device, scheme, or artifice to defraud,

     (b) To make any untrue statement of a material fact or to
     omit to state a material fact necessary in order to make
     the statements made, in the light of the circumstances
     under which they were made, not misleading, or

     (c) To engage in any act, practice, or course of business
     which operates or would operate as a fraud or deceit upon
     any person, in connection with the purchase or sale of
     any security.

17 C.F.R. § 240.l0b-5.          To recover damages for violations of

§ l0(b) and Rule l0b-5, plaintiffs must prove

     (1) a material misrepresentation or omission by the
     defendant; (2) scienter; (3) a connection between the
     misrepresentation or omission and the purchase or sale of
     a security; (4) reliance upon the misrepresentation or
     omission; (5) economic loss; and (6) loss causation.

Halliburton Co. v. Erica P. John Fund, Inc., 134 S. Ct. 2398,          2407

(2014) (quoting Amgen Inc. v. Connecticut Retirement Plans and

Trust Funds,   133   S.   Ct.    1184,   1192   (2013)   (quoting   Matrixx

Initiatives, Inc. v. Siracusano, 131 S. Ct. 1309, 1317-18 (2011)).

A fact is material if the reasonable investor would have found the

fact significant in making the decision to invest.               Southland

Securities Corp. v. INSpire Insurance Solutions, Inc., 365 F.3d

353, 362 (5th Cir. 2004).        Such claims are subject to pleading

requirements of both Federal Rule of Civil Procedure 9(b) and the

Private Securities Litigation Reform Act ("PSLRA").          Lormand v. US

Unwired, Inc., 565 F.3d 228, 239 (5th Cir. 2009).

                                    20
  Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 21 of 63



            (a)    Federal Rule of Civil Procedure 9(b)

    Rule 9(b) requires that "[i]n alleging fraud or mistake, a

party must state with particularity the circumstances constituting

fraud or mistake.      Malice, intent, knowledge, and other conditions

of a person's mind may be alleged generally."                Fed.R.Civ.P. 9(b).

Pleading fraud with particularity in this circuit requires "the

particulars       of   'time,     place,       and     contents   of   the   false

representations, as well as the identity of the person making the

misrepresentation      and      what   [that    person]     obtained   thereby.'"

Tuchman v. DSC Communications Corp., 14 F.3d 1061, 1068 (5th Cir.

1994) (quoting Tel-Phonic Services,                  Inc. v. TBS International,

Inc., 975 F.2d 1134, 1139 (5th Cir. 1992)).                 See also Carroll v.

Fort James Corp.,      470 F.3d 1171, 1174 (5th Cir. 2006) (quoting

United States ex rel. Riley v. St. Luke's Episcopal Hospital, 355

F.3d 370,   381 (5th Cir. 2004) ("In cases concerning fraudulent

misrepresentation and omission of facts,                   Rule 9(b) typically

requires the claimant to plead the type of facts omitted, the place

in which the omissions should have appeared, and the way in which

the omitted facts made the representations misleading.")).                      "A

dismissal for failure to plead fraud with particularity as required

by Rule 9(b) is a dismissal on the pleadings for failure to state

a claim." Southland, 365 F.3d at 361 (citing Shushany v. Allwaste,

Inc., 992 F.2d 517, 520 (5th Cir. 1993)).




                                         21
  Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 22 of 63



           (b)   Private Securities Litigation Reform Act

     In 1995 Congress amended the Exchange Act by passing the

PSLRA, 15 U.S.C. § 78u-4(b) (1), which, in relevant part, states:

     (1)   Misleading statements and omissions

    In any private action arising under this chapter in which
    the plaintiff alleges that the defendant--

           (A)   made an untrue statement of a material fact;
                 or

           (B)   omitted to state a material fact necessary in
                 order to make the statements made, in the
                 light of the circumstances in which they were
                 made, not misleading;

    the complaint shall specify each statement alleged to
    have been misleading, the reason or reasons why the
    statement is misleading, and, if an allegation regarding
    the statement or omission is made on information and
    belief, the complaint shall state with particularity all
    facts on which that belief is formed.

     (2)   Required state of mind

           (A) In general

           Except as provided in subparagraph (B), in any
           private action arising under this chapter in which
           the plaintiff may recover money damages only on
           proof that the defendant acted with a particular
           state of mind, the complaint shall, with respect to
           each act or omission alleged to violate this
           chapter, state with particularity facts giving rise
           to a strong inference that the defendant acted with
           the required state of mind.



     (3)   Motion to dismiss; stay or discovery

           (A)   Dismissal for      failure    to    meet   pleading
                 requirements

           In any private action arising under this chapter,
           the court shall, on the motion of any defendant,

                                    22
  Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 23 of 63



           dismiss the complaint if the requirements               of
           paragraphs (1) and (2) are not met.

15 U.S.C. § 78u-4(b).

     In ABC Arbitrage Plaintiffs Group v. Tchuruk, 291 F.3d 336,

350 (5th Cir. 2002), the Fifth Circuit combined the Rule 9(b) and

the PSLRA pleading requirements into one succinct directive:

    [A] plaintiff pleading a false or misleading statement or
    omission as the basis for a section l0(b) and Rule l0b-5
    securities fraud claim must, to avoid dismissal pursuant
    to Rule 9(b) and [the PSLRA]:

     (1)   specify each statement alleged to have been
           misleading, i.e., contended to be fraudulent;

     (2)   identify the speaker;

     (3)   state when and where the statement was made;

     (4)   plead with particularity the contents of the false
           representations;

     (5)   plead with particularity what the person making the
           misrepresentation obtained thereby; and

     (6)   explain the reason or reasons why the statement is
           misleading, i.e., why the statement is fraudulent.

     This is the "who, what, when, where, and how" required
     under Rule 9(b) in our securities fraud jurisprudence and
     under the PSLRA. Additionally, under [the PSLRA], for
     allegations made on information and belief, the plaintiff
     must:

     (7)   state with particularity all facts on which that
           belief is formed, i.e., set forth a factual basis
           for such belief.

     In Indiana Electrical Workers' Pension Trust Fund IBEW v. Shaw

Group, Inc., 537 F.3d 527, 533 (5th Cir. 2008), the Fifth Circuit

held that the PSLRA "enhanced the particularity requirements for


                                    23
  Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 24 of 63



pleading private claims of securities fraud by requiring plaintiffs

(1) to "specify each statement alleged to have been misleading,

[and] the reason or reasons why the statement is misleading. . . ;"

and (2) to "state with particularity facts giving rise to a strong

inference that the defendant acted with the required state of

mind."   Quoting Tellabs, 127 S. Ct. at 2509-10, the Fifth Circuit

acknowledged that     "a   court   must   take   into    account   plausible

inferences opposing as well as supporting a strong inference of

scienter," and that "[t]he inference of scienter must ultimately be

'cogent and compelling,' not merely 'reasonable' or 'permissible.'"

Indiana Electrical, 537 F.3d at 533.        In Lormand, 565 F.3d at 257-

58, however, the Fifth Circuit held that the PSLRA did not heighten

the pleading requirements for loss causation, which remain subject

to Federal Rule of Civil Procedure 8(a) (2) 's plausibility standard.

      The PSLRA contains a safe harbor provision that protects

defendants from liability for certain forward-looking statements

that later prove false.        To qualify for this protection, the

statement at issue must be "accompanied by meaningful cautionary

statements identifying important factors that could cause actual

results to differ materially from those in the forward-looking

statement" or be "immaterial." 15 U.S.C. § 78u-5(c)(1)(A)(i, ii).

"To   avoid   the   safe    harbor,      plaintiffs     must   plead   facts

demonstrating that the statement was made with actual knowledge of

its falsity."   Southland, 365 F.3d at 371.


                                    24
     Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 25 of 63



B.    Analysis

       1.      Claims for Violation of§ l0(b) and Rule l0b-5

                (a)   Lead Plaintiff Fails       to   Allege   an   Actionable
                      Misrepresentation

       Defendants argue that the ACAC should be dismissed because

Lead Plaintiff has failed to plead an actionable misrepresentation.

Asserting       that     "Plaintiff's   litany   of   quotations,    with     no

explanation of their significance, does not tell the Court how all

these statements were false when made, " 54 defendants argue that

"[t]he [ACAC] fails to provide any particulars to demonstrate why

Orion's treatment of receivables, doubtful accounts, construction

project estimates, goodwill and ICFR were fraudulent." 55 Defendants

argue that "Courts in this Circuit and elsewhere repeatedly reject
these sorts of allegations as violating the PSLRA." 56


       54
            Id. at 21.
       55
            Id. at 22.
      Id. at 21. Defendants also argue that the PSLRA' s Safe Harbor
       56

Provisions, 15 U.S.C. § 78u-5, apply to statements quoted in the
ACAC because "[t]he statements in the [ACAC] were forward-looking
and accompanied by general statements of caution and by specific
cautionary disclosures." Id. at 31. Since, however, defendants do
not identify any specific statement as forward-looking, and the
court concludes that the statements that the ACAC alleges were
false or misleading when made are all statements of current or
historical fact, the court is not persuaded that the PSLRA's Safe
Harbor Provisions apply to any of the misrepresentations alleged in
this case. See Plaintiff's Opposition, Docket Entry No. 26, p. 19
(arguing that the PSLRA's Safe Harbor provision does not apply to
defendants' statements of current or historical fact); and
Soitzberg v. Houston American Energy Coro., 758 F.3d 676, 691 (5th
Cir. 2014) ("[W] e join the First Circuit, Third Circuit, and
                                                     (continued... )
                                        25
   Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 26 of 63



     Asserting that the ACAC adequately alleges that defendants

made false and misleading statements regarding Orion's goodwill,

doubtful accounts, estimates on construction projects, customer

disputed accounts receivable, and ICFR, and that the Individual

Defendants all signed false SOX certifications,            Lead Plaintiff

responds that the falsity of the defendants' public statements is

demonstrated by defendants' admissions, and by the accounts of two

anonymous sources, both former Orion employees. 57



                   (1)   Defendants' Admissions

     As admissions capable of establishing that defendants' public

statements about Orion's goodwill, doubtful accounts, construction

project estimates, disputed customer accounts receivable, ICFR, and

SOX certifications were false and misleading, Lead Plaintiff cites

Orion's October 18,       2018,   press release and conference call,

Orion's Form 10-Q filed on November 2, 2018, disclosures made in

Orion's Form 12b-25 Notification of Late Filing filed with the SEC

on March 18, 2019, and Orion's March 26, 2019, press release. 58


       ( •••continued)
     56

Seventh Circuit in concluding that a 'mixed present/future
statement is not entitled to the safe harbor with respect to the
part of the statement that refers to the present.'") (citations
omitted) .
     57
          Plaintiff's Opposition, Docket Entry No. 26, pp. 13-16.
      Id. at 13-14 (citing ACAC, Docket Entry No. 23, �� 49-51
     58

(October 18, 2018, press release and conference call); � 57
                                                 (continued...)
                                    26
    Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 27 of 63



Asserting that "Defendants' admissions demonstrate that their

statements were false and misleading," 59 Lead Plaintiff argues that

      [o]n October 18, 2018, the Company announced that it
     expected a significant revenue shortfall for third
     quarter 2018 due to production delays and that it may
     perform an interim goodwill impairment test. SISI 49-51.
     Additionally, on November 2, 2018, the Company reported
     $125.1 million revenue, $6.36 million net loss, $69.48
     million goodwill, and $81.18 million accounts receivable.
     SI 57. With respect to goodwill impairment testing, the
     report stated, in relevant part: [a]fter evaluating all
     events, circumstances and factors which could affect the
     significant inputs used to determine fair value, the
     Company determined it was not more likely than not that
     an impairment existed at either reporting unit. Id. On
     March 18, 2019, moreover, the Company revealed that it
     would be unable to timely file its annual report due to
     "extended evaluations of goodwill impairment testing and
     income tax adjustments, among other things" and that it
     expected to report a net loss. SI 60. On March 26, 2019,
     the Company reported $94.4 million net loss for the
     fourth quarter 2018 due to certain non-cash charges,
     including a $69.5 million goodwill. impairment charge.
     SI 62.60

      The public statements that Lead           Plaintiff refers to as

defendants' admissions are announcements of bad news that the ACAC

acknowledges Orion attributed to unexpected events that began
during the third quarter and continued through the fourth quarter

of 2018. 61      Neither Orion's announcement on October 18, 2018, that


      58 (
          continued)
           •••

(November 2, 2018, Form 10-Q); � 60 (March 18, 2019, Form 12b-25
Notification of Late Filing filed with the SEC); and SI 62 (March
26, 2019, press release).
      59
           Id. at 13.
      Id. at 13-14 (citing ACAC, Docket Entry No. 23, �SI 49-51, 57,
      60

60, and 62).
      61
           ACAC, Docket Entry No. 23, p. 30 � 62 (quoting March 26,
                                                      (continued ...)
                                     27
   Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 28 of 63



it was experiencing production delays caused by unexpected events

that would likely cause revenue shortfalls that could impair the

company's goodwill, nor Orion's report in March of 2019 of revenue

shortfalls, a goodwill write down, and a reserve for doubtful

accounts demonstrate that the Orion's previously reported financial

results, i.e., the financial results for 2017 and the first two

quarters of 2018 reported in March, May, and August of 2018 were

false or misleading when made.           While the    Fifth Circuit has

recognized that "evidence of later events can provide useful

circumstantial evidence that a given representation was false when

made," Masel v. Villarreal, 924 F.3d 734, 750 (5th Cir. 2019), Lead

Plaintiff has not cited and the court has not found any authority

that has accepted reports of poor financial results attributed to

unexpected events that postdate the alleged misrepresentations as

evidence that earlier reports of good financial results were false



     61 ( •••continued)

2019, press release announcing the fourth quarter and full year
2018 financial results stating that the financial results for the
third and fourth quarter of 2018 were impacted by "shifts in the
timing and commencement of several Marine projects, as well as
weather-related delays for our concrete operations as a result of
heavy rains and disruptive weather patterns throughout our key
Texas markets," that "[t]hese were issues that began in the third
quarter of 2018 and, unfortunately, they persisted through the
final months of the year, which we indicated were a risk when we
reported our third quarter results in November," and that "our
fourth quarter results included non-cash charges for the impairment
of goodwill, as well as a write-down of revenues as a result of
losses in our Marine segment resulting from cost overruns on
certain projects created by customer schedules, customer delays,
and other customer impacts to production").

                                    28
   Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 29 of 63



when made.     See Rosenzweig v. Azurix Corp., 332 F.3d 854, 867-68

(5th    Cir.   2003)   (characterizing   report    dated   after    alleged

misrepresentations as a "plainly a hindsight assessment").

        The allegations of false and misleading statements in the ACAC

differ from many - if not most - securities fraud cases, which are

commonly precipitated by a company's announcement of bad news that

previously reported financial results need to be restated due to

accounting mistakes or the discovery and correction of material

errors or misdeeds.        See Central     Laborers'    Pension    Fund v.

Integrated Electrical Services Inc., 497 F.3d 546, 549 (5th Cir.

2007)     (after expressing confidence in the company's financial
status following which the company's stock price increased, the

company disclosed that it could not timely release its quarterly
earnings numbers due to an ongoing evaluation of certain projects,

the company subsequently acknowledged that material weaknesses in

its internal controls might require restatement of prior financial

figures, and the company ultimately restated its financial results
for two fiscal years and the first two quarters of a third fiscal
year).     Although the ACAC alleges that Orion overstated assets by
tens of millions of dollars during the Class Period, the ACAC does

not allege that Orion ever acknowledged any wrongdoing, restated
its financial results, reported accounting irregularities, suffered
a liquidity crisis, or received a qualified audit opinion on its
financial reports or any aspect of its business about which the
ACAC alleges the defendants made false and misleading statements.

                                    29
      Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 30 of 63



        The ACAC does not contain any allegations of fact capable of

establishing that the events to which Orion attributed the bad

financial results reported for the third and fourth quarters of

2018,    did not occur when Orion said they occurred,                     were not

unexpected, or did not cause the bad financial results reported for

the third and fourth quarters of 2018.             Nor does the ACAC allege

any events or facts that the             Individual      Defendants knew but

concealed from the public.            Lead Plaintiff's argument that the

defendants' admissions demonstrate that the alleged statements were

false when made is analogous to allegations of fraud by hindsight

where a plaintiff alleges the fact that a company reports negative

results means that the company's prior reports of good results must

have been false.       The Fifth Circuit has made clear that allegations

of negative results alone are generally not sufficient to satisfy

the     requirements    for   pleading      securities    fraud,    and    that   a

plaintiff     must   allege   facts    capable    of     raising    a   plausible

inference that earlier statements were false when made.                 In Masel,

924 F.3d at 750, the Fifth Circuit explained that such an inference

could be raised when "the representation in question concerned an

asset or skill possessed by the defendant                          .'   [and]   the

defendant's failure to perform as promised cast doubt on whether

the defendant possessed that skill in the first place."

        The ACAC's allegations that Orion's reported results for 2017

or for the first two quarters of 2018 were false when made fail to


                                       30
    Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 31 of 63



meet the pleading requirements of the PSLRA and Rule 9(b) because

the allegations fail to explain why or in what particulars the

statements      made      about   Orion's   financial   results,   or   Orion's

treatment of receivables, doubtful accounts, construction project

estimates, goodwill, ICFR, or SOX certifications were inaccurate.

See Southland, 365 F.3d at 370 (holding that plaintiffs failed to

satisfy the requirements for pleading securities fraud because they
"fail [ ed]    to explain how or in what particulars the reported

earnings and revenues figures were inaccurate").



                    (2)     Confidential Witness Accounts

      Lead Plaintiff also argues that accounts from two confidential
sources "demonstrate the false and misleading nature of Defendants'
representations. " 62        Lead Plaintiff argues that a Confidential
Witness ("CWl"), who served as a Regional Controller at Orion from

April 2017 to March 2018, and reported directly to Vice President

("VP") of Accounting Kristy Norris, stated that Orion was engaged
in improper revenue recognition to enable the Company to meet its
debt covenants. 63         Lead Plaintiff argues that according to CWl,
Norris and

      Orion were booking revenue accruals and cost accruals for
      all regions without supporting documentation.       . CWl
      stated that Norris did not understand the requirements


      62
           Plaintiff's Opposition, Docket Entry No. 26, p. 14.
      63
           Id. at 14 (citing ACAC, Docket Entry No. 23, <iI 30).
                                        31
Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 32 of 63



 governing revenue recognition, and that Norris and Orion
 were recognizing revenue on projects outside of what was
 authorized on the Company's contracts.       . CWl stated
 that an accrual spreadsheet and month-end workbook were
 falsified to support false journal entries to the general
 ledger. .    . As a result, according to CWl, Orion was
 improperly recognizing revenue on work that had not yet
 been completed.   Additionally, CWl stated that Norris
 told CWl that Norris could recognize any revenue she
 needed in order to "make the numbers work."

       Additionally, CWl stated that VP of Accounting
 Norris had set up a spreadsheet that contained contracts,
 amounts associated with the contracts,           and the
 adjustments made regarding the contracts.
 According to CWl, Assistant Controller Ashley Claypole
 used the spreadsheet to make general ledger entries, and
 the adjustments were made to book accruals to increase
 the Company's Earnings Before Interest Taxes Depreciation
 and Amortization ("EBITDA").             CWl stated that
 Orion's motivation in making these improper adjustments
 was to be able to show a falsified profit and loss
 statement to enable Orion to meet its debt covenants .
    . CWl stated that CFO DeAlmeida was involved in the
 falsification of the Company's accrual spreadsheet and
 the month-end workbook. .     . CWl also stated that the
 Company falsified the Company's records so that
 executives could receive their bonuses. .

      CWl stated further that when CWl became aware of the
 fraud around January 2018, CWl called an internal
 whistleblower hotline.      . CWl stated that CWl spoke
 directly with CFO DeAlmeida and told him that the conduct
 that CWl witnessed was improper. Id. CWl also said that
 CWl reported the improper conduct to Jason Rash, who
 served as an external auditor at KPMG.
      CWl also stated that CWl participated in a meeting
 with CFO DeAlmeida and Director of Human Resources ("HR")
 Jenifer Lake ("Lake") in December 2017 involving a
 dredging project in the Company's Gulf Coast Region known
 as the Eastwest Jones Project. . . . CWl stated that at
 the time, CFO DeAlmeida and Orion were attempting to make
 a $1 million "adjustment" to recognize revenue despite
 the fact that CWl never received the necessary paperwork
 to support the claim that the project had been completed.
       According to CWl, at the time the project was only
 about 40% completed. Id. CWl said that Orion made the

                                 32
   Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 33 of 63


     adjustments to book accruals to increase the Company's
     EBITDA.   . . CWl stated further that dredging projects
     were low-margin, and that the Company was having a
     difficult time coming up with enough costs to justify the
     revenue recognition. 64
     Lead Plaintiff argues that a Confidential Witness ("CW2"), who

served as Orion's Division Controller for the Company's Marine

Group from October 2017 to March 2018, "also reported that the

Company was engaged in fraud with respect to revenue recognition. " 65

Lead Plaintiff argues that

     CW2 stated that in October 2017 - during the preparation
     of information for the fourth quarter of 2017 - CW2 found
     that the revenue that Orion had been reporting was
     significantly more than the Company had actually
     received.      . CW2 also observed that the Company's
     improper revenue recognition had been occurring period
     after period.          CW2 stated further that Orion's
     Regional Controllers were not making their numbers and,
     as a result, Orion's executives         including VP of
     Accounting Norris - were engaged in manipulating the
     Company's revenue results . . . . CW2 stated further that
     CW2 discussed the overstatements with Erin Fazio, who
     served as Orion's Financial Planning and Analysis
     Manager, and Anthony Randazzo, who served as the
     Company's Senior Internal audit Manager.

          CW2 also stated that CW2 reported the fraud
     regarding Orion's revenue recognition to Norris,
     Randazzo, and Brian Hayden ("Hayden"), who served as the
     Company's VP of Internal Audit.          CW2 stated that
     Hayden began a formal investigation that was conducted by
     the external auditors at KPMG.           CW2 stated that
     Director of HR Lake and Human Resources Manager Iris
     Elden were heavily involved in the investigation. . . .
     Because these accounts illustrate the falsity of
     Defendants' representations, Plaintiff has adequately
     alleged falsity. 66



     64
          Id. at 14-15 (citing ACAC, Docket Entry No. 23, �� 31-32).
     65
          Id. at 16 (citing ACAC, Docket Entry No. 23, � 35).
     66
          Id. at 15-16 (citing ACAC, Docket Entry No. 23, � 35).
                                    33
   Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 34 of 63



       Lead Plaintiff argues that the CWl and CW2 accounts alleged in

the ACAC demonstrate that the "[d]efendants were falsifying the

Company's accrual spreadsheet and month-end workbook, improperly

recognizing revenue on projects beyond what was authorized on the

Company's contracts, and reporting significantly more revenue than

the Company had actually received. " 67

       The court concludes the alleged accounts of CWl and CW2 fail

to meet the pleading requirements of the PSLRA and Rule 9 (b)

because, like the allegations of "defendants' admissions," they

fail    to     explain     why   or   in   what   particulars      (1)    defendants

improperly recognized revenue beyond what was authorized on the

Company's contracts, reported significantly more revenue than the

Company actually received, and falsified financial results for 2017

and 2018, or (2) made public statements about Orion's goodwill,

doubtful accounts, estimates on construction projects, customer

disputed accounts receivable, and ICFR, or filed SOX certifications

that were false or misleading.

       The      confidential     witnesses'       accounts    of   false    revenue
recognition are incapable of establishing that any of Orion's

reported results for 2017 and 2018, or public statements about its

goodwill, doubtful accounts, estimates on construction projects,
customer        disputed     accounts      receivable,       or    ICFR    and   SOX
certifications were false or misleading when made because neither


       67
            Id. at 11.
                                           34
   Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 35 of 63



CWl nor CW2 is alleged to have provided any particulars about the

amount of revenue that was falsely recognized, how such amount was

determined, why such amount was false, or how such amount was

reflected in any of        Orion's financial reports.          The ACAC's

allegation      that   Orion    booked    revenue   without     supporting

documentation, and that Orion reported "significantly" more revenue

than the Company actually received, 68 are too vague to satisfy the

requirements for pleading securities fraud with particularity.

Absent allegations as to the amount of revenue falsely booked and

reported,     why that amount was false,       or how that amount was

calculated in general, or in relation to Orion's overall revenue,

there is no basis for determining whether the ACAC's allegations

that the alleged misrepresentations about revenue are material.

See Shushany,      992 F.2d at 522       (affirming the dismissal of a

securities fraud complaint in part because it did not allege how

the improper accounting adjustments were material in light of the

defendants' overall financial position).            See also Barrie v.
Intervoice-Brite,      Inc.,   397 F.3d 249,   257-58    (5th Cir. 2005)

(holding that plaintiffs successfully pleaded material misstatement

by stating with particularity how and why defendant's revenue

recognition or reporting practices violated the company's contracts
and Generally Accepted Accounting Principles).




     68
          Id. (citing ACAC, Docket Entry No. 23, <[<JI 28-37).
                                    35
   Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 36 of 63


     Nor does the ACAC allege any facts tying CWl's or CW2's

accounts of false revenue recognition to Orion's public statements

about goodwill, doubtful accounts, construction project estimates,

disputed customer accounts receivable, and ICFR, or to the SOX
certifications signed by the Individual Defendants.          The ACAC also

fails to plead particulars about the timing of the false revenue

recognition.     The ACAC alleges that the false revenue recognition

occurred during CWl's and CW2's employment with Orion which began

in 2017 and ended in March of 2018, the same time that the Class
Period begins.     But absent a tie between the amounts of falsely

recognized revenue and Orion's allegedly false and misleading

financial reports or statements about goodwill, doubtful accounts,

construction     project    estimates,     disputed   customer    accounts

receivable, ICFR, or SOX certifications, the ACAC allegations fail
to meet the pleading requirements of either the PSLRA or Rule 9(b).



                  (3)   Conclusions

     The ACAC is subject to dismissal for failure to allege an

actionable misrepresentation because neither the allegations of

defendants' admissions nor the allegations of information provided
by confidential witnesses contain facts capable of establishing
that any of Orion's financial reports for 2017 or 2018, Orion's
alleged public statements about its goodwill, doubtful accounts,
construction     project    estimates,     disputed   customer    accounts
receivable,    ICFR,    or Orion's SOX certifications were false or
misleading when made.

                                      36
   Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 37 of 63



             (b)     Lead Plaintiff Fails to Plead Scienter

     Defendants argue that they are entitled to dismissal of the

§ l0(b) and Rule l0b-5 claims asserted against them because

     [Lead] Plaintiff fails to allege facts adequate to
     support an inference, let alone a strong inference, that
     the Individual Defendants had the requisite scienter to
     state a claim for fraud under Section l0(b) with respect
     to any of the alleged misrepresentations made during the
     purported class period. 69
Asserting     that    the   ACAC   adequately   alleges   scienter, 70   Lead

Plaintiff responds that the ACAC's allegations regarding the

defendants' admissions, SOX certifications, and desire to comply

with Orion's debt covenants, together with the accounts of the two
confidential witnesses and the announcement of CFO DeAlmeida's

resignation on the same day as the truth began to emerge, all
support a strong inference of scienter. 71        For the reasons stated
in § II.B.l(a), above, the court has already concluded that this

action is subject to dismissal because the ACAC fails to allege an

actionable misrepresentation.          The ACAC's failure to allege an
actionable misrepresentation precludes Lead Plaintiff from raising
a strong inference of scienter with respect to any of the alleged

misrepresentations. In the alternative, assuming that the alleged

misrepresentations are actionable,         the court has analyzed Lead



     69
          Defendants' Motion to Dismiss, Docket Entry No. 24, p. 12.
     70
          Plaintiff's Opposition, Docket Entry No. 26, p. 22.
     71
          Id. at 22-27.
                                      37
   Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 38 of 63



Plaintiff's allegations of scienter and concludes that this action

is also subject to dismissal because Lead Plaintiff has failed to

allege facts supporting a strong inference that any of the alleged

misrepresentations were made with scienter.



                 (1)   Additional Law

     The PSLRA, 15 U.S.C. § 78u-4 (b) (2), requires plaintiffs to

"state with particularity facts giving rise to a strong inference

that the defendant[s] acted with the required state of mind."          "The

required state of mind [for scienter] is an intent to deceive,

manipulate, or defraud or severe recklessness."         Lormand, 565 F.3d

at 251 (quoting Indiana Electrical, 537 F.3d at 533).              "Severe

recklessness" is

     limited to those highly unreasonable omissions or
     misrepresentations that involve not merely simple or even
     inexcusable negligence, but an extreme departure from the
     standards of ordinary care, and that present a danger of
     misleading buyers or sellers which is either known to the
     defendant or is so obvious that the defendant must have
     been aware of it.

Indiana Electrical,     537   F.3d at 533     (citation omitted).           In

Tellabs,    127 S. Ct. at 2510,      the Supreme     Court held that a

complaint will survive a motion to dismiss "only if a reasonable

person would deem the inference of scienter cogent and at least as

compelling as any opposing inference one could draw from the facts

alleged."    See also Lormand, 565 F.3d at 251 ("(I]n determining

whether the pleaded facts give rise to a 'strong' inference of


                                    38
      Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 39 of 63



scienter,    the court must take into account plausible opposing

inferences.").       The critical issue in a motion to dismiss for

failure to allege scienter "is whether all of the facts alleged,

taken collectively, give rise to a strong inference of scienter,
not whether any individual allegation, scrutinized in isolation,

meets that standard."         Tellabs, 127 S. Ct. at 2509.           See also

Barrie, 397 F.3d at 259 (acknowledging that courts "consider all

the facts and circumstances alleged to determine whether they, in
toto, raise a requisite strong inference of scienter").

       Lead Plaintiff "must allege facts sufficient to raise a strong

inference of scienter with respect to each individual defendant."

R2 Investments LDC v. Phillips, 401 F.3d 638, 643 (5th Cir. 2005)
See    Southland,    365   F.3d   at   365   ("[T]he     PSLRA   requires   the
plaintiffs to distinguish among those they sue and enlighten each

defendant as to his or her particular part in the alleged fraud.").

Group allegations that "the defendants" or "the company" knew

something do not meet that standard.          Indiana Electrical, 537 F.3d

at 533 ("[T]his court has rejected the group pleading approach to

scienter and instead looks to the state of mind of the individual

corporate official or officials 'who make or issue the statement

(or order or approve it or its making or issuance, or who furnish
information or language for inclusion therein, or the like) rather
than generally to the collective knowledge of all the corporation's
officers     and    employees     acquired    in   the    course    of   their
employment.'") (quoting Southland, 365 F.3d at 366)).

                                       39
    Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 40 of 63


              (2)   Analysis

                    (i)   Defendants' Admissions, SOX certifications,
                          and Alleged Motivation Do Not Support a Strong
                          Inference of Scienter

                          (A)    Defendants' Admissions

     Asserting that "[d]efendants' admissions constitute powerful

evidence of [d]efendants' scienter," 72 Lead Plaintiff argues that

disclosures made in Orion's October 18, 2018, press release and

conference call, Form 10-Q filed on November 2, 2018, Form 12b-25

Notification of Late Filing filed with the SEC on March 18, 2019,

and March 26, 2019, press release,73 are admissions that

     directly contradict Defendants' representations during
     the Class Period that "we determined that the estimated
     fair value of each reporting unit exceeded its respective
     carrying values as of October 31, 2017, goodwill was not
     impaired, and no events have occurred since that date
     that would require an interim impairment test" (<JI 22
     [referencing Orion's 2017, Form 10-K]), "no indicators of
     goodwill impairment were identified"         (<[<[ 39, 45
     [referencing the Form 10-Q that Orion filed on May 4,
     2018, and August 3, 2018, respectively]), and "[a]s of
     December 31, 2017 and 2016, the Company had not recorded
     an allowance for doubtful accounts." <JI 23 [referencing
     Orion's 2017, Form 10-K]. Thus, "the admissions by the
     individual defendants, as alleged in the complaint,
     directly and cogently tend to prove their state-of-mind
     at the time of their misleading statements and omissions,
     i.e., they are evidence that the defendants actually knew
     earlier that the course of action would turn out badly."
     Lormand, 565 F.3d at 254. 74



     72
          Id. at 23.

      Id. (citing ACAC,
     73
                                Docket Entry No. 23, <[<JI 49-51 (October 18,
2018, press release and          conference call); <JI 57 (November 2, 2018,
Form 10-Q); <JI 60 (March       18, 2019, Form 12b-25 Notification of Late
Filing filed with the            SEC); and <JI 62 (March 26, 2019, press
release)
     74
          Id. at 23-24.

                                        40
   Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 41 of 63




     The    disclosures   that    Lead    Plaintiff        characterizes    as

admissions do not raise an inference of scienter because they are

not admissions that any of the alleged misrepresentations were

false or misleading when made but, instead, are reports of bad news

attributed to the occurrence of unexpected events that postdate the

alleged misrepresentations.       Lead Plaintiff's argument that the

disclosures made in October and November of 2018, and March of 2019

constitute evidence that statements made in March, May, and August

of 2018 were made with scienter is a classic fraud-by-hindsight

pleading that is not sufficient to raise a strong inference of

scienter.   See Southland, 365 F.3d at 383 ("because fraud cannot be

proved by hindsight,      subsequent     [events]    are    unpersuasive of

scienter, as they do not show what any particular individual knew,

or was severely reckless in not knowing, at the time [the alleged

misrepresentations    were    made]");    Lormand,     565     F.3d   at   254

(describing "the classic fraud by hindsight case" as the "case

where a plaintiff alleges that the fact that something turned out

badly must mean defendant knew earlier that it would turn out

badly") (citation omitted)).

     As stated in§ II.B.l(a) (1), above, although the ACAC alleges

that Orion overstated assets by tens of millions of dollars during

the Class Period, the ACAC does not allege that Orion ever restated

its financial results,       reported any accounting irregularities,

suffered a liquidity crisis, or received a qualified audit opinion

                                    41
      Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 42 of 63




on its financial reports or any aspect of its business about which

the    ACAC   alleges    the    defendants   made    false   and   misleading

statements.      Nor does the ACAC allege that Orion or any of the

Individual Defendants ever acknowledged any wrongdoing, or that the

events to      which    Orion   attributed   the    poor   financial   results

reported for the third and fourth quarters of 2018, did not occur

when they were said to have occurred, were not unexpected, or did

not cause Orion to suffer the poor financial results reported for

the third and fourth quarters of 2018.             Nor does the ACAC allege

any events or facts that the             Individual    Defendants knew but

concealed from the public.

       The court therefore concludes that the disclosures that Lead

Plaintiff characterizes as admissions do not raise any inference -

much less a strong inference - that when the statements alleged to

have been false and misleading were made in March, May, and August

of 2018, any defendant knew or was severely reckless in not knowing

that the estimated fair value of Orion's reporting units did not

exceed their carrying value, that Orion's goodwill was impaired,

that indicators of goodwill impairment had been identified, that an

event had occurred that required an interim impairment test, that

Orion should have recorded an allowance for doubtful accounts, or

that the company's course of action would turn out badly.




                                       42
     Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 43 of 63



                            (B)   Defendants' SOX Certifications

       Asserting that "[d]efendants' SOX certifications . . . add to
the strong inference of scienter," 75 Lead Plaintiff argues that

       [d]efendants were severely reckless in signing the SOX
       certifications because, among other things, [d]efendants
       were falsifying the Company's accrual spreadsheet and
       month-end workbook, improperly recognizing revenue on
       projects beyond what was authorized on the Company's
       contracts, and reporting significantly more revenue than
       the Company actually received.76
Lead    Plaintiff argues that the SOX certifications signed by

Stauffer and DeAlmeida for Orion's 2017 Form 10-K filed on March

26, 2018, Orion's Form 10-Q filed on May 4, 2018, and Orion's Form

10-Q filed on August 3, 2018, not only contained false statements

but also support a strong inference of scienter.77

       The signing of a SOX certification that is required by law
does not, by itself, establish a strong inference of fraudulent

intent.        See Central Laborers' Pension Fund, 497 F.3d at 555 ("If
we     were      to      accept   [this]        proffered   interpretation      of
Sarbanes-Oxley, scienter would be established in every case where
there was an accounting error or auditing mistake made by a
publicly        traded    company,   thereby       eviscerating   the     pleading
requirements for scienter set forth in the PSLRA.").                    In Central


       75
            Id. at 26.
       76
            Id. (citing ACAC, Docket Entry No. 23, <JI<J[ 28-37).
      The ACAC does not allege and Lead Plaintiff does not argue
       77

that any SOX certification signed by Tabb contained any false or
misleading statements or support a strong inference of scienter.
                                           43
    Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 44 of 63



Laborers'        Pension Fund
='""'-'=-=-=-=--�����-��        the    Fifth   Circuit     held   that   SOX

certifications, i.e., signatures on SEC filings, could support an

inference of scienter when the "person signing the certification

had reason to know, or should have suspected, due to the presence

of glaring accounting irregularities or other 'red flags,' that the

financial    statements     contained      material      misstatements       or

omissions." Id. (citation omitted).78          For the SOX certifications

that Lead Plaintiff alleges defendants Stauffer and DeAlmeida

signed to support a strong inference of scienter, Lead Plaintiff

must also allege facts capable of

     establishing   that   the   officer   who  signed   the
     certification had a "reason to know, or should have
     suspected, due to the presence of glaring accounting
     irregularities or other 'red flags,' that the financial
     statements   contained    material   misstatements   or
     omissions."

Indiana Electrical, 537 F.3d at 545 (quoting Garfield v. NOC Health

Corp., 466 F.3d 1255, 1266 (11th Cir. 2006)).         But missing from the

ACAC are any allegations of fact capable of establishing that


      In Central Laborers' Pension Fund, 497 F.3d at 554, the Fifth
      78

Circuit explained that,

      [t] he Sarbanes-Oxley Act states that signing; officers
     must certify that they are "responsible for establishing
     and maintaining internal controls [and] have designed
     such internal controls to insure that material
     information relating      to  the   [company]  and   its
     consolidated subsidiaries is made known to such officers
     by others within those entities, particularly during the
     period in which the period reports are being prepared."
     15 U.S.C. § 7241 (a)4).



                                      44
   Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 45 of 63



Stauffer or DeAlmeida knew or were severely reckless in not knowing

that    any        statement              in   the   SOX   certifications   was   false   or
misleading.

       Lead Plaintiff cites information provided by CWl and CW2 in

support of his argument that the SOX certifications support a

strong inference of scienter.                        But the ACAC does not allege that

either CWl or CW2 provided any information to or about Stauffer,

and does not allege any facts capable of establishing that Stauffer

knew or was severely reckless in not knowing that statements in the
SOX certifications he signed were false or misleading.

       While the ACAC does contain allegations that "CWl stated that

CFO DeAlmeida was involved in the falsification of the Company's

accrual spreadsheet and the month-end workbook," 79 that "CWl stated
that CWl spoke directly with CFO DeAlmeida and told him that the

conduct that CWl witnessed was improper," 80 and that

       CWl participated in a meeting with CFO DeAlmeida     in
       December 2017 .      [and that] CFO DeAlmeida and Orion
       were attempting to make a $1 million "adjustment" to
       recognize revenue despite the fact that CWl never
       received the necessary paperwork to support the claim
       that the project had been completed, 81
these allegations do not support a strong inference that DeAlmeida
knew or was severely reckless in not knowing that statements in the



       79
            ACAC, Docket Entry N o. 23, p. 12                 er
                                                              Jt   31 •
       80
            Id.   <JI   32.
       81
            Id. at 13         <JI   33.
                                                      45
   Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 46 of 63



SOX certifications he signed were false or misleading.                      Missing

from the ACAC are any allegations of fact capable of establishing

that CWl told DeAlmeida or that DeAlmeida knew or was severely

reckless in not knowing that Orion's accrual spreadsheet and month­

end workbook were being falsified,                  that Orion was improperly

recognizing revenue on projects beyond what was authorized on its

contracts, or that Orion was reporting significantly more revenue

than the Company actually received.
     Instead, the ACAC alleges that the person responsible for

falsifying the accrual spreadsheet and month-end workbook, for

improperly recognizing revenue, and for reporting more revenue than

the Company actually received was not DeAlmeida but, instead, Vice

President         of    Accounting      Kristy   Norris   to   whom   CWl   reported

directly. 82 The ACAC alleges that CWl stated that "Norris and Orion

were booking revenue accruals and cost accruals for all regions

without supporting documentation," 83 and that "Norris had set up a

spreadsheet that contained contracts, amounts associated with the

contracts, and the adjustments made regarding the contracts. " 84

Although the ACAC alleges that "CWl stated that CWl spoke directly
with CFO DeAlmeida and told him that the conduct that CWl witnessed




     82
          Id. at 12         <JI   29.
     83
          Id.   <JI   30.
     84
          Id.   <JI   31.
                                            46
   Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 47 of 63



was improper, " 85 the ACAC does not state any facts capable of

establishing what CWl told DeAlmeida or why whatever CWl told

DeAlmeida is capable of establishing that DeAlmeida knew or was

severely reckless in not knowing that any statements in the SOX

certifications he signed were false or misleading.

     Citing In re ArthroCare Corp. Securities Litigation,                   726

F.Supp.2d 696, 724 (W.D. Tex. 2010), and In re OCA, Inc. Securities

Litigation, No. 05-2165, 2006 WL 3747560, at *22 (E.D. La. December

14, 2006), Lead Plaintiff argues that "[d]efendants fail to address

[his] authorities that demonstrate that such allegations support an

inference of scienter." 86               But the allegations in the ACAC are

substantially different from those at issue in the cases that Lead

Plaintiff cites in support of his argument that the ACAC's scienter

allegations are sufficient to withstand Defendants' Motion to

Dismiss. For example, in ArthroCare, 726 F. Supp. 2d at 715-16, an

individual defendant confronted with media reports that detailed

"blatant evidence" of the specific accounting fraud at issue

nonetheless            "continued   to     defend   [the   defendant   company's

accounting] stridently and deny the allegations."                The ArthroCare

plaintiffs alleged accounting errors in eight quarterly SEC filings

for which the defendant signed SOX certifications, but the court



     85
          Id.   <JI   32.

      Plaintiff's Sur-Reply, Docket Entry No. 32, p. 16. See also
     86

Plaintiff's Opposition, Docket Entry No. 26, p. 26.
                                            47
      Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 48 of 63



held that only the two quarterly filings immediately following the

detailed     media   reports    could       support       a   strong   inference   of
scienter.     Id. at 724.

       In re OCA the court held that the defendants' signatures on
SEC filings supported a strong inference of scienter because the

plaintiffs alleged not only false statements in the defendants' SOX

certifications but also allegations capable of establishing that

defendants knew their SOX certifications contained false statements

because (1) defendant OCA had, after terminating one independent

auditor under questionable circumstances, concealed information

from its subsequent auditor and prevented it from conducting an

investigation into alterations of accounting records; (2) OCA's new

independent auditor had publicly stated OCA had failed to act
following      the   discovery       of         potentially    illegal    acts     and
subsequently      resigned;    and        (3)     three   confidential    witnesses

provided direct allegations of insider knowledge of the alleged

misstatements.       In re OCA, 2006 WL 3747560, at *6-*8, *22.                    The
court concluded that

       OCA's history of dealing with its auditors contributes to
       the inference that defendants knew that their statements
       in the certifications that they had disclosed "[a] 11
       significant deficiencies and material weaknesses" in the
       company's internal controls to its auditors were false or
       misleading when made.
Id.    The ACAC in this case lacks allegations comparable to those in
In re ArthroCare and In re OCA that the courts found sufficient to
support a strong inference of scienter.

                                           48
    Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 49 of 63



                           (C)    Defendants' Motivations

     Nor has Lead Plaintiff alleged facts capable of raising a

strong inference of scienter with respect to the defendants'

alleged motivations for making the alleged misrepresentations.

Citing Ramirez v. Exxon Mobil Corp., 334 F.Supp.3d 832, 853 (N.D.

Tex. 2018), and Indiana Electrical, 537 F.3d at 544, Lead Plaintiff

argues that " [ d] efendants' desire to insure compliance with the

Company's debt covenants adds to the strong inference of scienter

alleged." 87    In support of this argument Lead Plaintiff cites the
ACAC's allegations that

     CWl stated that Orion's motivation in making
     improper adjustments was to be able to show a falsified
     profit and loss statement to enable Orion to meet its
     debt covenants.      . CWl also stated that the Company
     falsified the Company's records so that executives could
     receive their bonuses.88

     Lead Plaintiff offers no facts in support of the contention

that DeAlmeida signed the SOX certifications at issue with scienter

other than the fact that he was allegedly motivated to enable Orion
to meet its debt covenants and to enable executives to receive

bonuses.       But   the    law    in   this   circuit   has   long   been   well
established that scienter in a particular case may not be based

solely on motives universal to all corporate executives such as the

desire to maintain a high stock price. See Indiana Electrical, 537



     87
          Plaintiff's Opposition, Docket Entry No. 26, p. 27.
     88
          ACAC, Docket Entry No. 23, p. 12 '1I 31.
                                         49
   Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 50 of 63



F.3d at 544.    In Indiana Electrical the Fifth Circuit did, however,

recognize an exception to this rule when a company is in need of

completing a "crucial" transaction or particularly motivated to

maintain or improve its credit rating.                       In Ramirez the

plaintiff alleged     that at the time of a debt              offering,   the

defendant company "was in dire financial need of an infusion of

capital and that the Debt Offering was the 'largest single debt

offering in     [the company's]     history.'"      334 F.Supp.3d at 853.

Citing   the   exception   recognized       in   Indiana   Electrical,    and

observing that the plaintiff alleged facts capable of establishing

that the defendant company lacked sufficient cash flow to pay the

shareholders'    dividends,   and    that    both   paying    dividends   and

maintaining a AAA credit rating was extremely important to the

company, the Ramirez court held that the plaintiff had alleged

facts supporting a strong inference of scienter as to all of the

defendants.     Id.

     The ACAC filed in this case contains no allegations of fact

comparable to those alleged in Ramirez.          The ACAC does not allege

facts capable of establishing either that Orion had a crucial need

for funds or that Orion was particularly motivated to maintain or

to improve its credit rating.         Accordingly, the court concludes

that Lead Plaintiff's argument that defendants' desire to comply

with Orion's debt covenants do not support a strong inference of

scienter as to any defendant.


                                     50
   Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 51 of 63



                  (ii) Confidential Witness Accounts Do Not Support a
                       Strong Inference of Scienter

     Lead Plaintiff argues that "[t]he accounts of the CWs alleged

in the [ACAC] add to the strong inference of scienter alleged." 89

But for the same reasons that the court has already rejected Lead

Plaintiff's contention that information allegedly received from CWl

and CW2 fails to support a strong inference of scienter with

respect to either the SOX certifications alleged to be false or

misleading     stated   in §      II.B.l(b)(2)(i)(B),        above,    or     the

defendants' motivations for making false and misleading statements

stated in§ II.B.l(b)(2)(i)(C), above, the court concludes that the

confidential witnesses accounts do not support a strong inference

of scienter with respect to any of the statements alleged to be

false or misleading. Fatal to Lead Plaintiff's arguments regarding

the confidential witness accounts is that the ACAC does not allege

with specificity that either CWl or CW2 presented information to

any Individual Defendant capable of establishing that any of the

statements alleged      to   be   false   or    misleading    was,    in    fact,

inaccurate.     See In re Citigroup Inc. Securities Litigation, 753

F.Supp.2d 206, 245 (S.D.N.Y. 2010).            See also id. n. 6 (rejecting

as "unavailing" plaintiffs' allegations that one defendant attended

meetings at which the performance of certain loans was discussed

but plaintiffs failed to tie those discussions to their theory of

scienter, i.e., impairment of defendant's mortgage portfolio).

     89
          Plaintiff's Opposition, Docket Entry No. 26, p. 24.

                                     51
      Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 52 of 63




                        (iii)     DeA lmeida's Resignation Does Not Support a
                                  Strong Inference of Scienter

       Asserting       that      "C FO DeAlmeida resigned on the same day as

Orion's announcement of a significant                           revenue            shortfall," 90 Lead

Plaintiff argues          that    "this fact adds             t o the          st rong inference of

scienter          alleged." 91        Citing      �H=a=l�l=------=v�·'-------=-R�e=n=t=---=A�-�C�e=n
                                                                                                   =-=-=
                                                                                                     t=                �c�.,
                                                                                                         e=r�,'-----=I�n


No. 4:16CV978, 2017 WL 6398742, * 34 (E.D. Te x. October 19, 2017),

L ead Plaintiff argues            that    "[ c ]ourts have held                    that        couple d           with

other allegations, suspiciously-timed resignations                                            can       add      to      a

strong inference of scienter." 92                     But as urged by the defendants,

"'[ t ]he resignation of officials is, in and of itself, unavailing

as proof of         the   commission      of fraud' absent 'specific                                   ev idence'


indicating         that   the     resigning       officials               knew         of       the        alleged

misconduct."          Id. at *33 (quoting Schott                     v.     Noblis H ealth                   Corp.,


211    F.Supp.3d 936, 956                (S.D.    T e x.      2016)).                 See        also In               re


ArthroCare,         726   F.Supp.2d        at 724-25             ("Multiple                 Fifth          Circuit


decisions suggest resignations have little implication on                                                            the


scienter analysis.").             Because    the ACAC           lac ks specific allegations

of fact      that   DeAlmeida knew of alleged misconduct, his resignation

does        not     support       a   strong          inference                that           an y         alleged

misrepresentation was made with scienter.


       90
            Plaintiff's Opposition, Doc ket Entry No. 26, p. 25.
       g1Id.
       g2Id.

                                                 52
   Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 53 of 63


                   (3)    Conclusions

     The PSLRA requires Lead Plaintiff to allege facts sufficient

to raise a strong inference of scienter with respect to each

defendant. R2 Investments, 401 F.3d at 643; Southland, 365 F.3d at

365; Indiana Electrical, 537 F.3d at 533.         A complaint will survive

a motion to dismiss "only if a reasonable person would deem the

inference of scienter cogent and at least as compelling as any

opposing inference one could draw from the facts alleged."

Tellabs, 127 S. Ct. at 2510. Lead Plaintiff argues that the ACAC's

allegations regarding defendants' admissions, SOX certifications,

and desire to comply with Orion's debt covenants, together with the

accounts of the two confidential witnesses and the announcement of

CFO DeAlmeida's resignation on the same day as the truth began to

emerge, all support a strong inference of scienter. 93             The court

concludes that taken together, all of the facts alleged in the ACAC

fail to support a strong inference of scienter                  because Lead

Plaintiff has failed to allege any facts regarding defendants'

admissions, SOX certifications, desire to comply with Orion's debt

covenants,      confidential    witness      statements,   or    DeAlmeida's

resignation that are capable of establishing that any of the

alleged misrepresentations were made with scienter. Moreover, Lead

Plaintiff has failed either to allege or to argue that an inference

of scienter is cogent and at least as compelling as any opposing

inference one could draw from the facts alleged.


     93
          Id. at 22-27.

                                        53
      Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 54 of 63



                (c)   Lead Plaintiff Fails to Plead Loss Causation

       Defendants argue that they are entitled to dismissal of the

§   l0(b) and Rule           l0b-5 claims asserted against them because

plaintiffs have failed to allege facts capable of establishing loss

causation. 94         Asserting that he       "has   adequately   alleged   loss

causation," 95 Lead Plaintiff argues that defendants' alleged

       representations regarding Orion's goodwill, doubtful
       accounts,    compliance   with    financial    covenants,
       expectations to meet Orion's future internal liquidity
       and working capital needs, estimates on construction
       projects and reserves on certain customer disputed
       accounts receiveables, and the Company's internal control
       over financial reporting all related to the Company's
       [corrective] disclosures between October 2018 and March
       2019. 96


                      ( 1)   Additional Law

       The PSLRA, 15 U.S.C. § 78u-4(b)(4), requires plaintiffs to

bear "the burden of proving that the act or omission of the

defendant alleged to violate this chapter caused the loss for which

the plaintiff seeks to recover damages."             In Dura Pharmaceuticals,

Inc. v. Broudo, 125 S. Ct. 1627, 1631 (2005), the Supreme Court

held that the PSLRA requires plaintiffs to plead "loss causation,

i.e., a causal connection between the material misrepresentation

and the loss."          See also Amgen, 133 S. Ct. at 1192, (confirming


       94
        Defendants' Motion to Dismiss, Docket Entry No. 24, pp. 25-
26.    See also Defendants' Reply, Docket Entry No. 31, pp. 19-20.
       95
            Plaintiff's Opposition, Docket Entry No. 26, p. 28.
       96   Id. at 29 (citing ACAC, <JI<JI 49-66; 76-84).

                                        54
      Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 55 of 63



that loss causation continues to be an element of a private

securities fraud action under § l0(b)).            To plead loss causation

Lead Plaintiff

       must allege that when the "relevant truth" about the
       fraud began to leak out or otherwise make its way into
       the marketplace, it caused the price of the stock to
       depreciate   and, thereby, proximately     caused  the
       plaintiff's economic harm.

Public Employees' Retirement System of Mississippi, Puerto Rico

Teachers Retirement System v. Amedisys, Inc., 769 F.3d 313, 320

(5th Cir. 2014), cert. denied, 135 S. Ct. 2892 (2015) (citing

Lormand, 565 F.3d at 255).

       Loss causation in fraud-on-the-market cases can be
       demonstrated circumstantially by "(l) identifying a
       'corrective disclosure' (a release of information that
       reveals to the market the pertinent truth that was
       previously concealed or obscured by the company's fraud);
       (2) showing that the stock price dropped soon after the
       corrective disclosure; and (3) eliminating other possible
       explanations for this price drop, so that the factfinder
       can infer that it is more probable than not that it was
       the corrective disclosure - as opposed to other possible
       depressive factors - that caused at least a 'substantial'
       amount of price drop".

Id. at 320-21 (quoting FindWhat Investor Group v. FindWhat.com, 658

F.3d 1282, 1311-12 (11th Cir. 2011), cert. denied, 133 S. Ct. 109

(2012)(emphasis added)). While the corrective disclosure need not

be    "complete"    and   "need   not    precisely    mirror    [an]   earlier

misrepresentation," the corrective disclosure "must reflect part of

the    'relevant truth'         the truth obscured by the fraudulent

statements."       Alaska Electrical Pension Fund v. Flowserve Corp.,

5 7 2 F.3d 221, 230 (5th Cir. 2009) (per curiam). "Plaintiffs are

                                        55
   Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 56 of 63



required to allege the truth that emerged was            'related to' or

'relevant to' the defendants' fraud and earlier misstatements."

Amedisys, 769 F.3d at 321.         "The test for relevant truth simply

means that the truth disclosed must make the existence of the

actionable fraud more probable than it would be without that

alleged fact, taken as true."      Id. (citing Lormand, 565 F.3d at 256

n. 20).    See also Soitzberg, 758 F.3d at 688 (confirming that "the

applicable standard in this circuit under Lormand, 565 F.3d at 256

n. 20, is that a corrective disclosure must 'make the existence of

the actionable fraud more probable than it would be without that

alleged fact (taken as true).'").

     A corrective disclosure can come from any source and "can
     be gradually perceived in the marketplace through a
     series of partial disclosures." . . . When a complaint
     alleges a series of partial disclosures, the court may
     analyze each in isolation but should also "consider them
     collectively in determining whether a corrective
     disclosure has occurred."

Schott, 211 F.Supp.3d at 950-51           (quoting Amedisys,   769 F.3d at

322).    See also Lormand, 565 F.3d at 261 ("[L]oss causation may be

pleaded on the theory that the truth gradually emerged through a

series of partial disclosures and that the entire series of partial

disclosures caused the stock price deflation.").



                  (2)   Ana1ysis

        Lead Plaintiff alleges that in March, May, August, and October

of 2018,     defendants made false and misleading statements that

Orion's goodwill was not impaired,            there existed no doubtful

                                     56
   Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 57 of 63



accounts that required recording an allowance, the Company was in

compliance with all financial covenants and expected to meet its

future liquidity and working capital needs,                   its estimates on

construction projects and reserves on disputed accounts receivable

were    reasonable,   and    disclosed     any     material    changes   to   the

Company's internal control over financial reporting, and that those

statements    later   proved    to   be    false    as   shown   by   corrective

disclosures made in October of 2018 and March of 2019. 97                     Lead

Plaintiff also alleges that in October of 2018, following Orion's

announcement of DeAlmeida's resignation and expectation of a third

quarter revenue shortfall, Orion's announcement on March 18, 2019,

that its Form 10-K would not be filed on time, and the report on

Orion's Form 10-K filed on March 27,                2019,     that the company

suffered losses in 2018, Orion's stock price fell. 98



                       (i)     Disclosures Made in October of 2018

       Regarding the disclosures made in October of 2018,                     Lead

Plaintiff argues that the ACAC

       alleges that on October 18, 2018, the Company announced
       that it expected a significant revenue shortfall for
       third quarter 2018 due to production delays. 11 49-53,
       78-79.   On the same day, Orion also announced the
       resignation of CFO DeAlmeida.   Id.  On this news, the


       Id. (citing ACAC, Docket Entry No 23, p. 11 1 28 (March
       97

2018); p. 16 1 42 (May 2018); p. 19 1 48 (August 2018); p. 28 1 59
 (October 2018).

      Id. at 28-29 (citing ACAC, Docket Entry No. 23, 11 49-53, 60-
       98

63, 78-79, 80-83).

                                      57
         Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 58 of 63



          Company's share price fell $0.68, or over 10%, to close
          at $6.11 per share on October 18, 2018, on unusually
          heavy trading volume.99

But missing from the ACAC are allegations that the alleged

misrepresentations caused inflation of the price of Orion's common

stock.           Simply alleging that plaintiffs purchased Orion's common

stock at inflated prices and that the stock price fell after

negative news of the Company's finances and operations came out is

not sufficient to plead loss causation.               Lormand, 565 F.3d at 256

(citing Dura Pharmaceuticals,             125    S.   Ct.   at 1633-34).     Lead

Plaintiff must also make a plausible showing of loss causation,

i.e., that when "the 'relevant truth' about the fraud began to leak

out or otherwise make its way into the marketplace it caused the

price of the stock to depreciate and thereby proximately cause the

plaintiff's economic loss."              Id. at 255.        Lead Plaintiff must
allege that the stock price declined in response to a "corrective

disclosure,"           i.e.,   "the   truth     obscured    by   the   fraudulent

statements."           Alaska Electrical Pension Fund, 572 F.3d at 230.

Lead Plaintiff fails to connect the October 18, 2018, announcement
of DeAlmeida's resignation and disclosure that revenue shortfalls
were expected for the third quarter of 2018 to any of the alleged
misrepresentations made in March, May, or August of 2018, i.e.,
that Orion's goodwill was not impaired, there existed no doubtful
accounts that required recording an allowance, the Company was in


          99
               Id. at 28 (citing ACAC, Docket Entry No. 23, <JI<JI 49-53, 78-
7 9) •

                                          58
   Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 59 of 63



compliance with all financial covenants and expected to meet its

future liquidity and working capital needs,                   its estimates on

construction projects and reserves on certain customer disputed

accounts receivables were reasonable, and that Orion had disclosed

any material changes to the Company's internal control over

financial reporting as well as any fraud.             Accordingly, the court

concludes that the ACAC fails to allege loss causation with respect

to disclosures Orion made in October 2018.


                          (ii) Disclosures Made in March of 2019

     Regarding      the   disclosures     made   in   March         of   2019,   Lead

Plaintiff argues that the ACAC alleges that

     on March 18, 2019, Orion revealed that the Company would
     be unable to timely file its annual report due to
     "extended evaluations of goodwill impairment testing and
     income tax adjustments, among other things." <_j[<_j[ 60-61,
     80-81. The Company also announced that it "expects that
     a significant change in results of operations from the
     corresponding period for the last fiscal year will be
     reflected in its financial statements.     Id.      On this
     news, the Company's share price fell $0.52, or over 12%,
     to close at $3. 72 per share on March 18, 2019          100



Lead Plaintiff also argues that the ACAC alleges that
     on March 26, 2019, the Company reported $94.4 million net
     loss for the fourth quarter 2018 due to certain non-cash
     charges, including a $69.5 million goodwill impairment
     charge. <_j[<_j[ 62-63, 82-83. On this news, the Company's
     share price fell $0.22, or nearly 7% to close at $2.97
     per share on March 26, 2019.       101




     100   rd. (citing ACAC, Docket Entry No. 23,       <_j[<_j[   60-61, 80-81).
     101
           Id. at 28-29 (citing ACAC, Docket Entry No. 23, <_j[<_j[ 62-63,
                                                       (continued...)
                                     59
   Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 60 of 63


     The only possible connection between the disclosures that Lead

Plaintiff           alleges   defendants made     in   March     of   2019    and   the

misrepresentations made in March, May, August or October of 2018

concern statements that Orion's goodwill was not impaired.                          But

while Orion reported goodwill impairment in March of 2019, Lead

Plaintiff does not allege any facts capable of establishing that

report corrected misrepresentations made earlier, i.e., in 2018.

Instead, the ACAC alleges that in March of 2019 Orion reported

goodwill impairment and attributed that impairment to unexpected

events that occurred in the third and fourth quarters of 2018. As

stated in § II.B.l(a),              above,    the ACAC does not allege facts

capable of establishing that the                  events    to   which    defendants

attributed the goodwill impairment did not occur when Orion said

they occurred, were not unexpected, or did not cause the goodwill

impairment reported in March of 2019.                  Nor does the ACAC allege

facts capable of establishing that defendants knew but failed to

disclose earlier that Orion's goodwill was impaired.                         The March

2019 disclosures do not qualify as corrective, and Lead Plaintiff

has therefore failed to allege loss causation.                        See Markman v.

Whole Foods Market, Inc., No. 1:15-CV-681-LY, 2016 WL 10567194, *12

(W.D.      Tex.       Aug.    19,   2016)    ("[I]n   the   absence     of    a   false

representation,          there can be no revelation of falsity to the

market.") (citation omitted).



        101 ( •••
                    continued)
82-83).

                                             60
      Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 61 of 63




       2.       Claims for Violation of§ 20(a) Control Person Liability

       Lead      Plaintiff      alleges   that    the       individual    defendants,

Stauffer, DeAlmeida, and Tabb are liable as "control persons" of

Orion under § 20(a) of the Exchange Act. 102                 Section 20(a) imposes

joint and several liability for securities fraud on "[e]very person

who, directly or indirectly, controls any person liable under any

provision of this chapter or of any rule or regulation thereunder."

15 U.S.C. § 78t(a).             "Control person liability is secondary only

and    cannot      exist   in    the   absence    of    a    primary     violation."

Southland, 365 F.3d at 383.               Defendants' argue that the control

person claims asserted in the ACAC are subject to dismissal because

the primary claims under§ l0(b) are subject to dismissal. Because

the court has concluded that the primary claims asserted in the

ACAC are subject to dismissal for failure to allege an actionable

misrepresentation,         failure to plead facts supporting a strong

inference of scienter, and failure to plead loss causation, the

§ 20(b) claim that plaintiffs have asserted against the Individual

Defendants,        Stauffer,     DeAlmeida,     and Tabb are also subject to

dismissal.        Id. at 383-84.       See also Alaska Electricians Pension

Fund, 915 F.3d at 986 ("Because Plaintiffs have not established a

primary violation, their Section 20(a) claims fail.").




       102
             ACAC, Docket Entry No. 34, pp. 40-42 <]I<]I 134-41.

                                           61
    Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 62 of 63



                  III. Lead Plaintiff's Request to Amend

      At the end of Plaintiff's Opposition to Defendants' Motion to

Dismiss, Lead Plaintiff asserts that "[i]f the Court grants any

portion of the Motion, Plaintiff respectfully requests leave to

amend." 103     Federal Rule of Civil Procedure 15 (a) (2) states that

"[t]he court should freely give leave [to amend] when justice so

requires."        "Although Rule 15[a]    'evinces a bias in favor of

granting leave to amend,' it is not automatic."                   Matter of

Southmark Corp., 88 F.3d 311, 314 (5th Cir. 1996), cert denied, 117

S. Ct. 686 (1997) (quoting Dussouy v. Gulf Coast Investment Corp.,

660 F.2d 594, 597 (5th Cir. 1981)).        "A decision to grant leave is

within the discretion of the trial court."           Id. (citing State of
Louisiana v. Litton Mortgage Co., 50 F.3d 1298, 1302-1303 (5th Cir.

1995) (per curiam)) .      In exercising its discretion, a court may

consider various criteria including, inter alia, the failure to

cure deficiencies by amendments previously allowed and futility of
the proposed amendment. Id. at 314-15 (citing Foman v. Davis, 83
S. Ct. 227, 230 (1962)).      Because Lead Plaintiff has already filed

an amended complaint, and has argued strenuously that his amended

complaint states claims for which relief may be granted, and
because Lead Plaintiff has failed either to submit a proposed
second amended complaint or described any additional facts that
could be alleged in a second amended complaint that could not have


      103
            Plaintiff's Opposition, Docket Entry No. 26, p. 31.
                                     62
   Case 4:19-cv-01337 Document 35 Filed on 06/19/20 in TXSD Page 63 of 63



been alleged in the ACAC,         the court is      persuaded    that   Lead

Plaintiff has pleaded his best case,           and that any additional

attempt to amend would be futile.        Accordingly, Lead Plaintiff's

request for leave to amend will be denied.           See Rosenzweig, 332

F.3d at 865 (affirming district court's denial of plaintiff's

motion to file a second amended complaint).



                       IV. Conclusions and Order

        For the reasons stated in § II, above, the court concludes

that Lead Plaintiff has failed to state claims for violations of

§§ 10(b) and 20(a) of the Securities Exchange Act of 1934 (1934

Act),    15 U.S.C. §§ 78j(b),     78t(a) and Rule l0b-5 promulgated

thereunder, 17 C.F.R. § 240.l0b-5. Accordingly, Defendants' Motion

to Dismiss Amended Complaint, Docket Entry No. 24, is GRANTED.

        For the reasons stated in § III, above, the court concludes

that Lead Plaintiff should not be allowed an additional opportunity

to amend. Accordingly, Lead Plaintiff's Request to Amend stated at

the end of Plaintiff's Opposition to Defendants' Motion to Dismiss,

Docket Entry No. 26, is DENIED.

        SIGNED at Houston, Texas, on this 19th day of June, 2020.




                                                SIM LAKE
                                  SENIOR UNITED STATES DISTRICT JUDGE



                                    63
